ORDER

PER CURIAM.
Clattee Williams, Jr. (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 on the merits without an evidentiary hearing. Movant claims that he was denied effective assistance of counsel because counsel failed to make a specific objection to the submission of the verdict directing instruction for the charge of second degree assault of a law enforcement officer.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).